EXHIBIT 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation in this Registration Statement on Form S-1 (Amendment #1) of our report dated July 16, 2013 with respect to the audited consolidated financial statements of Writers’ Group Film Corp. for the years ended March 31, 2013 and 2012. We also consent to the references to us under the heading “Experts” in such Registration Statement. /s/ MaloneBailey, LLP www.malone−bailey.com Houston, Texas January 10, 2014
